      Case 1:18-cv-02779-RWL Document 67 Filed 01/21/20 Page 1 of 5



                        The Law Offices of Jacob Aronauer
                                  225 Broadwdy,3'd Floor
                               New York, New York 10007
                                       (2r2) 323-6e80
                               j arcnauer @aronauerl aw. c om


January   2I,2020

Via ECF
Hon. Robert W. Lehrburger
United States District Court
500 Pearl Street
New York, NY 10007

Re:    Armijos et al. v. Senator Construction Group, Inc. et al.
       l8-cv-02779 (RWL)

Dear Hon. Lehrburger:

        This office represents Plaintiffs in the above captioned matter. Consistent with
 Your Honor's individual rules, Plaintiff seeks permission to re-open the case and enter a
judgment by confession against Defendants Senator Construction Group, Inc., Senator
 Construction Corporation, Haroon Contracting Inc. and Atique Rehman and Muhammad
IJsman, individually (collectively "Defendants"). The judgment of confession should be
for $115,624.98--1.5 times the amount of the outstanding balance of $77,083.32.

       Defendants, only after I sought a judgment from the Court, made the first
payment. The second payment was due on January 7,2020. Defendants failed to make
the second payment as set forth under the terms of the settlement agreement. Defendants'
counsel, via e-mail, admitted to receiving notice by mail. Defendants have known that
they have failed to make the second payment since at least January 10,2020. Annexed as
Exhibit A is an e-mail from Defendants' counsel acknowledging notice via e-mail that
they had failed to make the requisite payment. Defendants' counsel further
acknowledged via e-mail that they received service of failure to make the requisite
payment via certified mail. That e-mail is also annexed as Exhibit A.

        The settlement agreement called for Defendants to make the payment within 7
days after receipt by certified mail of the failure to make payment. As more than 7 days
have passed, it is respectfully submitted than a judgment should be entered against
Defendants.

       While judgment by confession is a product of state law, "a federal court has the
power and authority to enter a judgment pursuant to a confession of judgment as long as
subject-matter jurisdiction exists and the confession of judgment was voluntarily,
knowingly and intelligently made." Zerox Corp. v. W. Coast Litho,251 F. Supp.3d 534,
     Case 1:18-cv-02779-RWL Document 67 Filed 01/21/20 Page 2 of 5



                                                          ooNew
 537-38 (W.D.N.Y. Apr.25,2017) (string cite omitted).            York law permits that a
'Judgment by confession may be entered, without an action, either for money due or to
become due, or to secure the plaintiff against a contingent liability on behalf of the
defendant, or both, upon an affidavit executed by the defendant." Id.




                                                   Respectfully,

                                                   /s Jacob Aronauer
                                                   Jacob Aronauer
                                                   Attorneyfor Plaintffi

Via ECF
All attorneys on record




                                           2
Case 1:18-cv-02779-RWL Document 67 Filed 01/21/20 Page 3 of 5




                   EXHIBIT A
The Law Offices of Jacob Aronauer Mail - Amendment in Armijos Matter, 18-cv-02779                                                                                    1120120,6:01 PM
                           Case 1:18-cv-02779-RWL Document 67 Filed 01/21/20 Page 4 of 5



 C*#ffiit
   ry{.1*:;1{,r:
                                                                                    -$i-l+l::., ;1ri't.':ii:,:.:-.i;]i"   ilii:i\\iit{   jliri'ii..l};.i   l.:l:,rll,lrr,.,1j.',r,r :..




 Amendment in Armijos Matter, 18-cv-02779
 Marwan Sehwail <msehwail@muchmorelaw.com>                                            Fri, Jan 10,2020 at 5:33 PM
 To: Usman Ghumman     <usman@senatorconstruction.com>
 Cc: Jacob Aronauer <jaronauer@aronauerlaw.com>, "M. Salman Ravala, Esq." <sravala@lawcrt.com>, Katheryn Filgate
 <kfilgate@aronauerlaw.com>, Karin Weston <kweston@aronauerlaw.com>

    Ijust wanted to note that we are not under any circumstances accepting the electronic copy of your notice to cure as
    proper notice under the Settlement Agreement. Have a good weekend.
    lQuoted text hiddenl




https://mail.google.com/mail/u/O?ik=b1e83d1fef&view=pt&search=a...=msg-f%3A1655382312122250290&simpl=msg-f%3A1655382312122250290                                              Page 1 of   1
The Law Offices of Jacob Aronauer Mail - Amendment in Armijos Matter, 18-cv-02779                                              1120120,6:00 PM
                           Case 1:18-cv-02779-RWL Document 67 Filed 01/21/20 Page 5 of 5



 Cn* ft il
   l{y( .il{ ti$l!



 Amendment in Armijos Matter, 18-cv-02779
 Marwan Sehwail            <msehwail@muchmorelaw.com>                                                    Tue, Jan 14,2020 at12:20 PM
 To: Jacob Aronauer <ja ronauer@aro na uerlaw. com>
 Cc: Katheryn Filgate <kfilgate@aronauerlaw.com>, Karin Weston <kweston@aronauerlaw.com>

    Jacob,

    I wanted to let you know that I received your notice of default by certified mail yesterday, but it does not appear to
    have been sent with a request for a return receipt. Do you know if a return receipt was requested?

    Thanks,

    Mannran
    [Quoted text hidden]

    Manrvan Sehwail, Esq.
    Muchmore & Associates PLLC
    217 Havemeyer Street, 4th Floor
    Brooklyn, New York 11211
    (917) 932-0299




https://mail.google.com/mail/u/0?ik=b1e83d1fef&view=pt&search=a...=msg-Io/o9A1655725047804698781&simpl=msg-f%3A1655725O47804698781   Page 1 of   1
